DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 13 Oct 2021 has been entered. Claims 1-20 remain pending in the application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 June 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-4, 8-14 and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uhler (US 2004/0163705) in view of Kamada et al (US 6,587,797) in further view of Shultis (US 2004/0118186) in further view of Yang et al (US 2002/0124633).
Regarding Claim 1, Uhler discloses a method comprising:

using the one or more pressure signals to determine that a first water appliance of the two or more water appliances is consuming water (Paragraphs 0034-0035, the processor, Ref. 42, collecting data from the pressure sensor, Ref. 50, in order to determine the usage of the first water appliance), 
but fails to expressly disclose to determine that a first water appliance of the two or more water appliances is consuming water based on a template-based classifier matching first characteristics of the one or more pressure signals with the first water appliance, to determine a first individual water usage amount for the first water appliance and wherein the one or more pressure sensors are coupled to the water distribution system outside a first direct path of the water distribution system between a water source of the water distribution system and the first water appliance.
Kamada et al teach a leak detection system comprising a pressure signal (via 44) to determine a first individual water usage amount for a water appliance (Col 4, lines 19-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uhler to incorporate the teachings of Kamada et al to provide for a water usage amount.  Doing so would be combining prior art elements according to known methods to yield predictable results (combining the systems of Uhler with Kamada et al to track and fluid consumption to the water appliances).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uhler as modified by Kamada et al to incorporate the teachings of Shultis to provide for where the one or more pressure sensors are coupled to the water distribution system outside a first direct path of the water distribution system between a water source of the water distribution system and the first water appliance.  Doing so would be combining prior art elements according to known methods (the pressure sensor of Shultis with the system of Uhler) to yield predictable results (to test the pressure within the system at an accessible location).
Yang et al teach a leak detection system (Figure 5) wherein the system determines that a first water appliance of the two or more water appliances is consuming water based on a template-based classifier matching first characteristics of the one or more pressure signals with the first water appliance (Paragraph 24 teaches comparing at least one pressure signal to previously recorded and saved profiles to determine the leak profile) using a plurality of complementary distance metrics (Paragraph 59 teaches using a profile of complementary distance metrics).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uhler as modified by Kamada et al and Shultis to incorporate the teachings of Yang et al to provide for determining that a first water appliance of the two or more water appliances is consuming water based on a template-based classifier matching first characteristics of the one or more pressure signals with the first water appliance using a plurality of complementary distance metrics.  Doing so would be use of known technique to improve similar devices (comparing pressure 
Regarding Claim 2, Uhler discloses using the one or more pressure signals to determine that a second water appliance of the two or more water appliances is consuming water and to determine a second individual water usage amount for the second water appliance (Paragraph 0016, disclosing the system able to include one or more shut-off devices (appliances) and sensors, and Paragraphs 0034-0035, disclosing the processor, Ref. 42, collecting pressure signals to calculate water usage. A processor connected to two shut-off devices and sensors, therefore, would determine the water usage of both devices/appliances), but fails to expressly disclose determining that a second water appliance of the two or more water appliances is consuming water based on a template-based classifier matching second characteristics of the one or more pressure signals with the second water appliance.
Yang et al teach a leak detection system (Figure 5) wherein the system determines that a second water appliance of the two or more water appliances is consuming water based on a template-based classifier matching second characteristics of the one or more pressure signals with the second water appliance (Paragraph 24 teaches comparing at least one pressure signal to previously recorded and saved profiles to determine the leak profile).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uhler as modified by Kamada et al and Shultis to incorporate the teachings of Yang et al to provide for determining that a first water appliance of the two or more water appliances is consuming water based on a template-based classifier matching first characteristics of the one or more pressure signals with the first water appliance.  Doing so would be use of known technique to improve similar devices (comparing pressure signals to a saved profile to determine a leak event) in the same way (to track fluid consumption within a pipeline system).
Regarding Claim 3, Uhler discloses determining the first individual water usage amount and the second individual water usage amount when the first and second water appliances are consuming water simultaneously (Paragraph 0016, disclosing a system for use in a building, the building and system described having more than one sensor and water appliance; Paragraph 0034, disclosing the system as capable of communicating water pressure and water flow; Paragraph 0035, disclosing a processor collecting data from various more than one sensor, which inherently includes sensors corresponding to multiple water appliances, the system thereby determining water usage amounts of a first water appliance and second water appliance simultaneously), and determining the first individual water usage amount and the second individual water usage amount when the first and second water appliances are consuming water separately (the system described above inherently determining water usage on an individual basis when only a first or second of the two water fixtures are consuming water at a given moment).
Regarding Claim 4, Uhler discloses communicating the first individual water usage amount and the second individual water usage amount to a user via a graphical user interface (Paragraph 0035 disclosing a processor collecting data from various more than one sensor, which inherently includes sensors corresponding to multiple water appliances, the system thereby determining water usage amounts of a first water appliance and second water appliance simultaneously and the system described above inherently determining water usage on an individual basis when only a first or second of the two water fixtures are consuming water at a given moment).
Regarding Claim 8, Shultis teaches a leak detection device (Figure 7) wherein the one or more pressure sensors (generally at 11) are coupled to the water distribution system outside a first direct path of the water distribution system between a water source of the water distribution system and the second water appliance (Paragraphs 8-9 and 26; from a source to the household water system at 51 to appliances within the residence; to any other appliance within the household other than the first).
Regarding Claim 9, Uhler discloses where the one or more locations of the water distribution system (Fig. 1, Ref. 50) are located at one or more end points of the water distribution system (Fig. 1, disclosing the pressure sensor at a location, Ref. 50, is disposed at a side, or first end point, closest to the water source).
Additionally, Shultis teaches where the one or more locations of the water distribution system are located at one or more end points of the water distribution system (at the hose bib as shown in Figure 7).
Regarding Claim 10, Uhler discloses where the two or more water appliances (Fig. 1, Ref. 22) comprise at least two of: a faucet, a bathroom sink, a toilet, a kitchen sink, a bathtub, a dishwasher, a shower, a hot water heater, or a clothing washing machine (Paragraph 0017).
Regarding Claim 11, Uhler discloses a system comprising:
one or more pressure sensors (Fig. 1, Ref. 62) configured to monitor water pressure at one or more locations (Fig. 1, Ref. 22) of a water distribution system of a building using one or more pressure sensors to produce one or more pressure signals (Paragraph 0034-0035, disclosing a processor, Ref. 42, monitoring water pressure via a pressure sensor, Ref. 50, in a building at one or more locations (Paragraph 0016), the pressure sensors producing pressure signals received by the processor), the building comprising two or more water appliances coupled to the water distribution system (Paragraph 0016, disclosing a building comprising one or more shut-off devices (appliances) coupled to the water distribution system); and
a processing system (Fig. 1, Ref. 42) configured to use the one or more pressure signals to determine that a first water appliance of the two or more water appliances is consuming water (Paragraphs 0034-0035, the processor, Ref. 42, collecting data from the pressure sensor, Refs. 50 and 62, in order to determine the usage of the first water appliance).

Kamada et al teach a leak detection system comprising a pressure signal (via 44) to determine a first individual water usage amount for a water appliance (Col 4, lines 19-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uhler to incorporate the teachings of Kamada et al to provide for a water usage amount.  Doing so would be combining prior art elements according to known methods to yield predictable results (combining the systems of Uhler with Kamada et al to track and fluid consumption to the water appliances).
Shultis teaches a leak detection device (Figure 7) wherein the one or more pressure sensors (generally at 11) are coupled to the water distribution system outside a first direct path of the water distribution system between a water source of the water distribution system and the first water appliance (Paragraphs 8-9 and 26; from a source to the household water system at 51 to appliances within the residence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uhler as modified by Kamada et al to incorporate the teachings of Shultis to provide for where the one or more pressure sensors are coupled to the water distribution system outside a first direct path of the water distribution system between a water source of the water distribution system and the first water appliance.  Doing so would be combining prior art elements 
Yang et al teach a leak detection system (Figure 5) wherein the system determines that a first water appliance of the two or more water appliances is consuming water based on a template-based classifier matching first characteristics of the one or more pressure signals with the first water appliance (Paragraph 24 teaches comparing at least one pressure signal to previously recorded and saved profiles to determine the leak profile) using a plurality of complementary distance metrics (Paragraph 59 teaches using a profile of complementary distance metrics).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uhler as modified by Kamada et al and Shultis to incorporate the teachings of Yang et al to provide for determining that a first water appliance of the two or more water appliances is consuming water based on a template-based classifier matching first characteristics of the one or more pressure signals with the first water appliance using a plurality of complementary distance metrics.  Doing so would be use of known technique to improve similar devices (comparing pressure signals to a saved profile to determine a leak event) in the same way (to track fluid consumption within a pipeline system).
Regarding Claim 12, Uhler discloses where the processing system (Fig. 1, Ref. 42) is further configured to use the one or more pressure signals to determine that a second water appliance of the two or more water appliances is consuming water and to determine a second individual water usage amount for the second water appliance (Paragraph 0016, disclosing the system able to include one or more shut-off devices (appliances) and sensors, and Paragraphs 0034-0035, disclosing the processor, Ref. 42, collecting pressure signals to calculate water usage. A processor connected to two shut-off devices and sensors, therefore, would determine the water usage of both devices/appliances).
Regarding Claim 13, Uhler discloses where the processing system is further configured to:

determine the first individual water usage amount and the second individual water usage amount when the first and second water appliances are consuming water separately (the system described above inherently determining water usage on an individual basis when only a first or second of the two water fixtures are consuming water at a given moment).
Regarding Claim 14, Uhler discloses where the processing system is further configured to communicate the first individual water usage amount and the second individual water usage amount to a user via a graphical user interface (Paragraph 0035 disclosing a processor collecting data from various more than one sensor, which inherently includes sensors corresponding to multiple water appliances, the system thereby determining water usage amounts of a first water appliance and second water appliance simultaneously and the system described above inherently determining water usage on an individual basis when only a first or second of the two water fixtures are consuming water at a given moment).
Regarding Claim 18, Shultis teaches a leak detection device (Figure 7) wherein the one or more pressure sensors (generally at 11) are coupled to the water distribution system outside a first direct path of the water distribution system between a water source of the water distribution system and the 
Regarding Claim 19, Uhler discloses where the one or more locations of the water distribution system (Fig. 1, Ref. 50) are located at one or more end points of the water distribution system (Fig. 1, disclosing the pressure sensor at a location, Ref. 50, is disposed at a side, or first end point, closest to the water source). 
Regarding Claim 20, Uhler discloses where the two or more water appliances (Fig. 1, Ref. 22) comprise at least two of: a faucet, a bathroom sink, a toilet, a kitchen sink, a bathtub, a dishwasher, a shower, a hot water heater, or a clothing washing machine (Paragraph 0017).
Claims 5, 7, 15 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uhler (US 2004/0163705) in view of Kamada et al (US 6,587,797), in further view of Shultis (US 2004/0118186), in further view of Yang et al (US 2002/0124633), in view of Davidoff (US 2006/0260691).
Regarding Claim 5, Uhler discloses all essential steps of the present method as described above in the rejection of Claim 1, but fails to expressly disclose the step of using the one or more pressure signals to determine a total water usage amount for the water distribution system.
Davidoff teaches using one or more pressure signals to determine a total water usage amount for the water distribution system (Paragraphs 0018-0020, disclosing a flowmeter, Ref. 104, pressure sensor, Ref. 112, and system controller, Ref. 106, which collects data regarding water flow rate over a period of time, which is equivalent to determining a total water usage amount).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated into the method of monitoring water pressure at a location of a water distribution system using a water pressure signals, disclosed by Uhler, the step of using the one or more pressure 
Regarding Claim 7, Uhler discloses all essential steps of the present method including receiving flow volume information that measure an aggregate value of total water flow for the water distribution system (Paragraph 0016, disclosing a water distribution system, Ref. 10, disposed in a building, with the system having one or more fixtures and pressure sensors; Paragraph 0034, disclosing the water distribution system communicating conditions of the building including water pressure and water flow; Paragraph 0035, disclosing a processor, Ref. 42, which collects aggregate data from the pressure sensors, Refs. 50 and 62), and using the flow volume information to calibrate using the one or more pressure signals to determine individual water usage amounts of the two or more water appliances (the collection of pressure and water flow data from the various sensors, described above, inherently requires the system to use the flow volume information to calibrate the one or more pressure signals to determine individual water usage amounts of the two or more water appliances, since such usage amounts can only be determined by knowing sensed characteristics such as water pressure and water flow, as measured by the sensors, Refs. 50 and 62). Uhler does not disclose, however, the step of receiving flow volume information from a flow volume meter.
Davidoff teaches the step of receiving flow volume information from a flow volume meter (Paragraph 0017).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated into the method of receiving flow volume information, disclosed by Uhler, receiving flow volume information from a flow volume meter, as taught by Davidoff, in order to measure a rate of flow of a fluid through a conduit and output the information to a controller (Paragraph 0017).
Regarding Claim 15, Uhler discloses all essential elements of the present invention as described above in the rejection of Claim 11, but does not disclose wherein the processing system is further 
Davidoff teaches a processing system (Fig. 1, Ref. 106) configured to use the one or more pressure signals to determine a total water usage amount for the water distribution system (Paragraphs 0018-0020, disclosing a flowmeter, Ref. 104, pressure sensor, Ref. 112, and system controller, Ref. 106, which collects data regarding water flow rate over a period of time, which is equivalent to determining a total water usage amount).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated into the system disclosed by Uhler, a processing system configured to use one or more pressure signals to determine a total water usage amount, as taught by Davidoff, in order to determine whether the total water usage indicates a leak has been detected (Paragraph 0020).
Regarding Claim 17, Uhler discloses all essential features of the current invention including a processing system configured to receive flow volume information that measures an aggregate value of total water flow for the water distribution system (Paragraph 0016, disclosing a water distribution system, Ref. 10, disposed in a building, with the system having one or more fixtures and pressure sensors; Paragraph 0034, disclosing the water distribution system communicating conditions of the building including water pressure and water flow; Paragraph 0035, disclosing a processor, Ref. 42, which collects aggregate data from the pressure sensors, Refs. 50 and 62), and using the flow volume information to calibrate the processing system for using the one or more pressure signals to determine individual water usage amounts of the two or more water appliances (the collection of pressure and water flow data from the various sensors, described above, inherently requires the system to use the flow volume information to calibrate the one or more pressure signals to determine individual water usage amounts of the two or more water appliances, since such usage amounts can only be determined by knowing sensed characteristics such as water pressure and water flow, as measured by 
Davidoff teaches receiving flow volume information from a flow volume meter (Paragraph 0017).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated into the processing system configured to receive flow volume information, disclosed by Uhler, receiving flow volume information from a flow volume meter, as taught by Davidoff, in order to measure a rate of flow of a fluid through a conduit and output the information to a controller (Paragraph 0017).
Claims 6 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uhler (US 2004/0163705) in view of Kamada et al (US 6,587,797), in further view of Shultis (US 2004/0118186), in further view of Yang et al (US 2002/0124633), in view of Coffey et al (US 2002/0148515).
Regarding Claim 6, Uhler discloses all essential steps of the present method as described above in the rejection of Claim 1, but does not disclose the step of using the one or more pressure signals to detect a leak in the water distribution system.
Coffey et al. teaches using one or more pressure signals to detect a leak in a water distribution system (Paragraph 0031, disclosing a pressure sensor, Ref. 12, configured to detect leaks in the water distribution system, Ref. 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated into the method of monitoring water pressure at a location of a water distribution system using a water pressure sensor, disclosed by Uhler, the step of using pressure signals to detect a leak, as taught by Coffey et al., in order to shut off water in the event of a sensed leak (Abstract).
Regarding Claim 16, Uhler discloses all essential elements of the present invention as described above in the rejection of Claim 11, but does not disclose using the one or more pressure signals to detect a leak in the water distribution system.
Coffey et al. teaches using one or more pressure signals to detect a leak in a water distribution system (Paragraph 0031, disclosing a pressure sensor, Ref. 12, configured to detect leaks in the water distribution system, Ref. 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated into the system of one or more pressure sensors configured to monitor water pressure at one or more locations of a water distribution system, disclosed by Uhler, using pressure signals to detect a leak, as taught by Coffey et al., in order to shut off water in the event of a sensed leak (Abstract).
Response to Arguments
Applicant's arguments filed 13 Oct 2021 have been fully considered but they are not persuasive. 
First, Applicant argues that Uhler, in view of Kamada et al, Shultis and Yang et al fails to teach “using a plurality of complementary distance metrics”.  However, as discussed above, Yang et al teaches using a plurality of complementary distance metrics (Paragraph 59 teaches using a profile of complementary distance metrics).
Next, Applicant argues that Shultis fails to measure any individual water usage amount of any individual appliance, but instead measures the overall pressure in the system.  However, this argument is unpersuasive, as Shultis teaches a leak detection device (Figure 7) wherein the one or more pressure sensors (generally at 11) are coupled to the water distribution system outside a first direct path of the water distribution system between a water source of the water distribution system and the first water appliance (Paragraphs 8-9 and 26; from a source to the household water system at 51 to appliances within the residence).  It is noted that the features upon which applicant relies (i.e. the pressure gauge In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Instead, Uhler discloses using the one or more pressure signals to determine that a first water appliance of the two or more water appliances is consuming water (Paragraphs 0034-0035, the processor, Ref. 42, collecting data from the pressure sensor, Ref. 50, in order to determine the usage of the first water appliance).
Therefore, the Arguments are unpersuasive.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/NICOLE GARDNER/
Examiner, Art Unit 3753
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753